DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a claim in multiple dependent form can only depend on other claims in the alternative.  As claim 10 appears to depend on both claims 8 and 6, such claim is improper.  See MPEP § 608.01(n).  Accordingly, claim 10 has not been further treated on the merits.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





s 1, 3-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmer et al (US patent 6,513,185).
	The patent to Zimmer discloses the invention as is claimed.  Zimmer discloses a frame (10, fig. 1) comprising a liquid distributing and spraying device comprising a liquid circulation duct (40, fig. 2) of which one longitudinal end opens into an end face of the device.  A spherical plug (56) plugs an end of the duct and is axially inserted into a longitudinal end portion of the duct.  An end piece (54) is arranged facing the end face of the device.  The plug (56) is a component distinct from the end piece so that the plug and end piece together plug the longitudinal end of the duct.
	With respect to claim 3, the spherical plug (56) is deemed to exhibit symmetry of revolution as claimed.
	With respect to claim 8, the end piece (54) comprises a stem (72) that is received inside the longitudinal end portion of the duct.
	With respect to claim 9, the stem is fixed inside the end portion of the duct at least by force fitting therein.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egner-Walter et al (German publication 102008020227).
	The publication to Egner-Walter discloses the invention as is claimed.  Egner-Walter discloses a frame (2, fig. 2) comprising a liquid distributing and spraying device (8-11) comprising a liquid circulation duct (9, 10) of which one longitudinal end opens into an end face of the device (fig. 3).  A plug (13) plugs an end of the duct and is axially inserted into a longitudinal end portion of the duct.  An end piece (14) is arranged facing the end face of the device and engages with the plug on a spherical portion thereof (fig. 3).  The plug (13) is a component distinct from the end piece so that the plug and end piece together plug the longitudinal end of the duct.

	With respect to claim 3, the plug appears symmetrical as it fits into the circular duct (fig. 2 shows circular nature of the duct).
	With respect to claim 4, the plug appears to have a spherical portion thereon (fig. 3) which is engaged by the end piece.
	With respect to claim 5, the plug appears to have both cylindrical and spherical portions.
	With respect to claim 6, the plug has both an insertion shank extending into the duct and a flange for engaging with an end face thereof (fig. 3).
	With respect to claim 7, the plug is inserted axially into the duct as claimed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note US patent 4,893,374 which teaches the use of spherical members (30) as plugs inserted into fluid ducts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
11 March 2022